DAYTON, J.
(dissenting). The evidence that plaintiff failed to supply steam heat and power as covenanted and necessary for defendant’s business on the days specified was not successfully contradicted. Nor was the testimony that by reason thereof several of defendant’s employés were prevented from doing the work for which they were engaged. The proofs that in other particulars defendant’s business was thereby damaged were sufficient to entitle defendant to offer testimony concerning such damages. The trial court under exception practically excluded all evidence to show the losses incurred by defendant arising out of plaintiff’s breach of this covenant.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.